129 Mich. App. 648 (1983)
341 N.W.2d 854
PEOPLE
v.
STANLEY WILLIAMS
Docket No. 66546.
Michigan Court of Appeals.
Decided October 11, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Conrad J. Sindt, Prosecuting Attorney, and Michael J. Berezowsky, Assistant Prosecuting Attorney, for the people.
James D. Norlander, for defendant on appeal.
Before: D.E. HOLBROOK, JR., P.J., and R.B. BURNS and ALLEN, JJ.
PER CURIAM.
Defendant pled guilty to armed robbery, MCL 750.529; MSA 28.797, but mentally ill. Thereafter sentenced to 9 to 15 years imprisonment, defendant appeals as of right.
Defendant first claims that, in accepting his plea of guilty but mentally ill, the trial court was required to make a specific finding that he was not insane. We disagree. We hold that the trial court was not required to make a specific finding of insanity where that issue was never raised by defendant in compliance with MCL 768.20a; MSA 28.1043(1).
Second, defendant claims the trial court erred in accepting his plea of guilty but mentally ill in the absence of reports required by MCL 768.20a; MSA 28.1043(1). Defendant's claim is without merit. Defendant never filed a notice of his intention to assert the defense of insanity pursuant to § 20a. Therefore, the provisions of § 20a are inapplicable herein. Defendant's reliance on MCL 768.36; MSA 28.1059 is misplaced since said statute is confined to the situation where "the defendant asserts a defense of insanity in compliance with section 20a". We hold defendant's plea was properly accepted.
Affirmed.